Baxteb, •).
1. The rights of the plaintiff are to be determined in accordance with the rules established by the constitution and law's of the order.
2. Decision No. 20, made by the supremo dictator in 1879, that a member must bo suspended in order to forfeit his death benefit, applied to a case where a member died after the expiration of 30 days from the call of the assessment, and before the next meeting of his lodge, and does not apply to the present case.
3. The law's and rules of the order, in force in 1883, did not declare that, a member was always in good standing until he had boon legally suspended by a valid act of his lodge; and the failure of Guthrie Lodge No. 1,054 to legally suspend McMurryis not conclusive of this case.
4. McMurry having been at the time of his death in arrears for nine, months dues to his lodge, and in arrears for eigiit assessments to the widows’ and orphans’ benefit fund, the time for the collection of which had fully expired, was by reason of these facts not in good standing, within the meaning of the benefit certificate sued on, and the plaintiff, therefore, cannot recover.
5. Payment of the assessment by the members is essential to the successful operation of the widows’ and orphans’ benefit fund of the order, as the plan of tlie same is exhibited in the constitution and laws of the order.